In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-311 CR

NO. 09-04-312 CR

NO. 09-04-313 CR

____________________


STEPHEN CRAIG DUGGER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 79746, 79747 and 91623




MEMORANDUM OPINION (1)
	Stephen Craig Dugger was convicted of the offense of possession of child
pornography in Cause No. 91623, and of the offense of indecency with a child in Cause
Nos. 79746 and 79747.  Dugger filed notice of appeal on July 2, 2004.  In each case, the
trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case, and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been provided to the Court
of Appeals by the district clerk.
	On July 15, 2004, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made 
part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered August 26, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.